Citation Nr: 1541531	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a balance disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.

2.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO has phrased the issue currently on appeal as entitlement to service connection for benign paroxysmal positional vertigo (BPPV).  A review of the record indicates that the Veteran has reported symptoms regarding dizziness and balance problems.  VA treatment records have provided differing diagnoses.  Accordingly, the Board has recharacterized the Veteran's claim as service connection for a balance disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, consistent with Clemons and the current record, the Board has recharacterized the claim as reflected on the title page.

As discussed in detail below, the Veteran submitted a March 2010 notice of disagreement (NOD) to a September 2009 rating decision regarding the hearing loss rating claim.  However, the RO has not issued a statement of the case (SOC) for the increased rating claim for bilateral hearing loss.  For this reason, the issue has been listed on the title page.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
	
The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Balance Disorder Claim

The Veteran contends that he experiences a balance disorder that manifests as a feeling of falling or dizziness when he makes quick head movements.  He asserts that this balance disorder is either related to an alleged in-service head injury, or caused by his service-connected bilateral hearing loss and tinnitus.

VA treatment records from 2009 reveal that the Veteran has reported a problem with balance.  A December 2009 treatment record revealed a diagnosis of "what appears to be Benign Paroxysmal Positional Vertigo without any evidence of central cause."  However, a February 2010 VA treatment record described the Veteran's symptoms as "episodic imbalance" and noted that there was "[n]o evidence on history or physical exam to suggest BPPV." 

A VA examination was requested to determine whether "a diagnosis of positional vertigo or other diagnosis related to dizziness" could be ruled in or out.  A September 2010 VA examination report referenced an August 2010 videonystagmography report which noted that Dix-Hallpike maneuvers were negative for BPPV but pointed to "right vestibular involvement."  A CT scan or MRI was suggested as follow-up to rule out intracranial pathology.  However, it does not appear that further testing was conducted.  Moreover, a September 2010 general VA examination report included a diagnosis of BPPV, with the notation to review the September 2010 ear VA examination report.  It appears that additional examination of the Veteran is required to clarify the Veteran's current diagnosis given the conflicting statements regarding the Veteran's diagnosis in the September 2010 VA examination reports, as well as the VA treatment records.  Additionally, the September 2010 VA examination report did not include a nexus opinion regarding the Veteran's balance disorder and a possible relationship to his service-connected disabilities.  Once the VA undertakes to provide a medical examination or opinion, an adequate one must be produced.  As such, the Veteran should be afforded a new VA examination upon remand.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Furthermore, February 2010 VA treatment records refer to an August 2009 MRI that was performed which is not associated with the claims file.  In an October 2011 lay statement, the Veteran also referenced a cardiac workup that is not currently associated with the claims file.  These records should be requested on remand.  Finally, proper notice should be provided regarding the elements of secondary service connection, and this should be accomplished on remand.

Bilateral Hearing Loss Claim

The RO denied entitlement to a higher rating for service-connected bilateral hearing loss in a September 2009 rating decision.  In March 2010, the Veteran submitted a statement expressing disagreement with the assigned disability rating even if not expressly labeled as a NOD.  See 38 C.F.R. § 20.201 (2015).  A sympathetic reading of the March 2010 statement indicates the Veteran has submitted a NOD to the September 2009 rating decision.  The Board notes that the RO issued a June 2010 rating decision in response to the March 2010 statement.  However, the RO has not yet issued a SOC as to this issue, which is the next required step.  See 38 C.F.R. § 19.26, 19.29 (2015).  This should be accomplished on remand.  Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC for the issue of entitlement to a higher rating for service-connected bilateral hearing loss.  The issue is to be certified to the Board only if a timely substantive appeal is received. 

2.  Provide proper notification to the Veteran with respect to the claim of service connection for a balance disorder on a secondary basis.

3.  Obtain pertinent VA treatment records dated since November 2013.

4.  Ask the Veteran to complete the necessary forms and releases to obtain the August 2009 MRI referenced in the February 2010 VA treatment record.  Also, afford the Veteran the opportunity to submit or identify any additional private treatment records, to include the cardiac workup referenced in the October 2011 lay statement.

5.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.

The examiner is to specifically review the January and February 2010 VA treatment records, the August 2010 videonystagmography report, and the September 2010 VA examination report.  After examining the Veteran and conducting all tests deemed appropriate, the examiner should reconcile the medical evidence and clarify the Veteran's diagnosis.  

Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's balance disorder had its onset in, or is otherwise related to, service. The Board notes that the Veteran has alleged that he sustained an in-service head injury.  See December 2013 lay statement.  

If the examiner finds that the Veteran's balance disorder is not directly related to service, he or she must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the balance disorder was caused or aggravated by service-connected hearing loss and tinnitus.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report should include a complete rationale for all opinions expressed.

6.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

